After a full consideration of the appellee's motion for a rehearing, we have concluded that its plea of limitation to the installments on the bonds sued on that accrued more than four years before the institution of the suit should have been sustained. There is a marked distinction between this case and the Morrill case in the facts with regard to the payment of money collected from the tax. In the Morrill case, it appeared that the money was collected by the assessor and collector and paid over to the comptroller, and that the comptroller used it for the purpose of paying up and retiring certain bonds, instead of paying the installments on all of them as he should have done, and for that reason it was held by the Supreme Court that he was the trustee of the fund for the bondholders, and that the county had discharged the installments by the payment of the money to him. In this case, as found by this court in its conclusions of fact, no money was ever paid to the comptroller, and it could not be said that he acted with respect to it in any sense as a trustee, or invested it or caused it to be invested in the purchase of the bonds taken up by the assessor and collector of the city of Tyler, at the instruction of the city council, and there is no principle on which the money could be followed into the bonds so taken up. Again, we are of the opinion that, even if the use of the money that should have been paid upon the installments could be followed into the bonds that were paid, any action upon them would now be barred by the statute of limitations, because they fell due more than four years ago.
In our conclusions of fact, the conclusions with regard to the manner of collection of the tax and the payment thereof to the comptroller were briefly stated, and as they have been objected to, we will state them more at length.
The evidence shows that the money collected on the tax for payment to the comptroller as a fund to meet the interest coupons and 2 per cent annual installments upon the bonds was disbursed by the city assessor and collector of taxes, under the direction of the city council. He collected the money and paid the coupons as they matured, in accordance with the instructions of that body. From time to time, when there would be a surplus of the bond tax fund on hand, the city council would, by an order entered on its minutes, direct an advertisement to be made for offers to sell bonds to the city, and after the offers were in, would accept the lowest to the extent of the amount of money on hand, and direct the assessor and collector to pay the money and take them up. They were then paid by *Page 448 
the assessor and collector with the money in his hands. All bonds and coupons when paid were canceled by him, and all money arising from the bond tax and collected by him was retained by him in his own hands. It was never paid over by him either to the city treasurer or to the comptroller or Treasurer of the State. In making his settlements with the comptroller, instead of paying the money to him, the assesor and collector presented or sent to that officer the canceled coupons and bonds, and obtained credit therefor on his tax account. They were afterwards returned and destroyed. These conclusions are reached from the testimony of the witnesses Jessup and Duke, the proceedings of the city council, and the statement from the comptroller's books. While Jessup and Duke were not in office more than about seven years of the period embracing these transactions, yet the items of the statement of the comptroller are consistent with the course of the transaction shown by the witnesses, and the minutes of the city council show the manner in which the bonds were taken up.
The bonds sued upon matured on the 30th day of April, 1883. This suit was instituted on December 31, 1895. Consequently eighteen of the installments due on said bonds were barred by statute of limitations when the suit was filed. The motion for a rehearing will be granted, and the plea of limitation to these installments will be sustained, and judgment here rendered in favor of the appellant for the amount of the bonds sued on, less 36 per cent thereof, together with the interest thereon at the rate of 8 per cent per annum from the 1st day of January, 1893.
Rehearing granted and judgment rendered.
Writ of error refused.